MEMORANDUM **
Jose Arturo Ramirez-Diaz appeals his guilty plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a).
As part of his plea agreement, Ramirez-Diaz waived his right to appeal his sentence. Because Ramirez-Diaz received a sentence within the applicable Sentencing Guideline range and there is no evidence that the waiver of the right to appeal was not knowing or was not voluntary, we enforce the waiver and dismiss the appeal. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998).
*675Because our independent review of the record discloses no further arguable issues, counsel’s motion to withdraw is granted and the appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.